Citation Nr: 1526758	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a low back disorder.

2.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to February 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May and June 2008, the Veteran attended an in-patient PRRP program sponsored by VA to treat his service-connected posttraumatic stress disorder (PTSD).  VA treatment records document that on June 7, 2008, the Veteran fell out of his bed when waking up.  His top mattress slid partially over the side of the bed, and when the Veteran rolled over to the side, the mattress flipped, causing his fall onto a concrete floor.  The Veteran currently seeks benefits under the provisions of 38 U.S.C.A. § 1151 for present low back and right shoulder disorders that he says are a result of this fall.  

In February 2013, the RO submitted the claims file to a VA examiner to obtain an opinion regarding whether the Veteran incurred additional disability(ies) as a result of the documented fall.  The examiner indicated that there was a preponderance of radiological evidence that the Veteran had degenerative joint disease and degenerative disc disease of the lumbar spine that predated his June 2008 fall.  A current MRI also demonstrated degenerative joint disease and degenerative disc disease of the lumbar spine.  As such, the examiner opined that the Veteran did not incur an additional low back disability because of the fall.

Concerning the right shoulder, the examiner indicated that the Veteran had right shoulder pain for at least seven days before the fall secondary to sleeping against his bed rail; additionally, the Veteran had a history of chronic right shoulder pain prior to being admitted to the PRRP program.  Examination of pre-PRRP X-rays and a post-PRRP MRI showed evidence of a right shoulder condition that pre-existed the June 2008 fall.  The examiner concluded that because the right shoulder condition was present prior to the fall, an additional right shoulder disability was not incurred due to the fall.

The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

Although the February 2013 VA examiner opined that the Veteran did not incur an additional low back and/or right shoulder disability due to his June 2008 fall, he did not indicate if either the pre-existing low back disorder and/or right shoulder disorder were aggravated by the June 2008 fall.  As such, the given opinion is currently inadequate and must be returned for clarification.

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's claims file to the VA examiner who offered the February 2013 VA opinion.  After review of his prior opinion report and review of the claims file, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) (1) that the Veteran's pre-existing low back and right shoulder disabilities were aggravated by his June 2008 fall out of a bed while attending PRRP, (2) whether any such aggravation was caused by VA medical care, and, if so, (3) whether carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in rendering such care proximately caused the aggravation; and, in the alternative (i.e., regardless of carelessness, negligence, etc.), please address whether any additional aggravation was due to an event not reasonably foreseeable.  The examiner is specifically requested to discuss the Veteran's contentions that that he weighs 300 pounds and the beds provided at the PRRP were too small.

The examiner should provide a discussion of the complete rationale for any conclusion provided.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

If the examiner who offered the February 2013 VA opinion is not available, submit the Veteran's claims file to an appropriate VA examiner for a file review to answer the aforementioned question.  If an opinion cannot be rendered without examination of the Veteran, schedule a VA examination with a physician who has the requisite expertise to offer the requested opinion.  

2.  Upon submission of the requested VA medical opinion, the report should be reviewed and any deficiencies addressed prior to recertification to the Board.  

3.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional evidence obtained as a result of this remand.  If any decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




